UNITED STATES DISTRICT COURT

DISTRICT OF SOUTH DAKOTA

 

SOUTHERN DIVISION
LARSON MANUFACTURING COMPANY 4:16-CV-04118-VLD
OF SOUTH DAKOTA, INC., SUPERIOR
HOMES, LLC,
Plaintiffs, ORDER OF DISMISSAL

vs.

WESTERN SHOWCASE HOMES, INC.,
AMERICAN MODULAR HOUSING
GROUP, LLC, AMERICAN MODULAR
HOUSING GROUP, INC., PAUL THOMAS,

Defendants.

 

 

The court has been advised the parties resolved their dispute at a mediation
held on June 13, 2019. Therefore, it is
ORDERED that this action is hereby dismissed with prejudice and without
costs, each party to pay their own costs. Any party, on good cause shown on or
before October 15, 2019, may move to vacate this order and reopen this action if
settlement is not consummated. The court also retains ancillary jurisdiction to
enforce all setthement agreements entered into by the parties and their
representatives. See Harris v. Arkansas State Highway and Transp. Dep’t., 437
F.3d 749 (8th Cir. 2006).
DATED this 18th day of June, 2019.
BY THE COURT:
ra ~
VERONICA L. DUFFY
United States Magistrate Judg

 

 
